Exhibit 16 BERMAN HOPKINS WRIGHT& LAHAM CPAS & Associates, L.L.P. September 27, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: American BioCare, Inc. We have read the statements that American BioCare, Inc. included under Item 4.01 of the Form 8-K report dated September 27, 2010 it is filing regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Yours truly, /s/ Berman Hopkins Wright & LaHam, CPAs and Associates, LLP
